DETAILED ACTION
Drawings
The drawings are objected to because Figure 19 appears to have mis-labeled “1931a” and 1933a” for --1931b-- and --1933b--, respectively (See specification paragraph 0193).

    PNG
    media_image1.png
    372
    356
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of clerical/editorial errors in paragraphs 0082, 0101, 0118, and 0123.  Going forward with examination, the paragraphs are interpreted to be (Note that in applicant’s response, where a change is requested in the specification, an entire paragraph of the specification containing the change will be needed):
--[0082]  The response in this context may be considered to refer to the change in amplitude of the detected electromagnetic waves. That is, the frequency response may be considered to be a representation of the change in amplitude of the electromagnetic radiation in the frequency domain (e.g. regardless of the electromagnetic radiation’s inherent frequency). The change in amplitude (response) is measured at every frequency that the VNA sends through the material from both ports. The time step to go from one particular frequency to another within one sweep is in order of pico-seconds. The response is [[than]] then recorded by the VNA.--

--[0101]  Figure 1d is an axial view of a side of the plug 114 next to the sample, and in this case, which facilitates fluid delivery/exit into the sand pack. A pattern comprising open channels which spread across the plug surface from the port 114a, so that the pumped fluid gets distributed more evenly laterally to avoid the saturation end effects. In this case, the port 114a is off centre to accommodate the centrally located electrode 131. The injection can be reversed. The sample [[holder]] assembly 110 is substantially symmetrical about a mirror plane which is perpendicular to the sample [[holder]] assembly axis. This may allow the source connector to be switched more easily between the two ends and the results compared.--

--[0118]  In this case, each electromagnetic frequency sweep corresponds to a measurement of reflection (S11) and transmission (S21) coefficient response through not only the sample but also the plugs, the overburden chambers and the end blocks. A disc 142, 143 of Teflon™ is also used between the metal connector plates 140, 141 and the PEEK end blocks 134, 135 to minimise reflections from the interface between the metal connector plates 140, 141 and the PEEK end blocks 134, 135. Teflon™ is used because the Teflon’s relative dielectric constant is close to that of PEEK and equal to 2.1 (PEEK dielectric constant єr = 3.3). PEEK could also be used or any other temperature resilient material. The purpose of the end block is to fill the two gaps between the [[flanges]] connector plates 140, 141 and plugs 114 and 115, so that the travelling signal does not experience any sharp changes due to the dielectric contrasts all the way until the material under test.--

--[0123]  Figure [[3]] 4 is a more detailed flow diagram for the pattern searching method used by the controller. The fitting procedure performed here on the measured data of the complex frequency dependent transmission (S21) and reflection (S11) coefficients is implemented as a standard function in MATLAB™.--
Appropriate correction is required.

Claim Objections
Claims 1, 9, 14 and 15 are objected to because “material” appears to be an editorial error, which could be changed to --materials--.  Claims 9 and 15 are further objected to because of several terms appear to lack proper antecedent basis.
Going forwards with examination, the claims are interpreted to be: 
--1. 	An apparatus for determining the spatial distribution of materials, the apparatus comprising:
a source of electromagnetic waves across a range of frequencies, wherein the source is configured to emit electromagnetic waves into a sample along an axis;
a detector configured to detect the electromagnetic waves across the range of frequencies emitted by the source, wherein the detector is positioned to receive electromagnetic waves after the electromagnetic waves have interacted with the sample by at least one of: reflection and transmission, and wherein the detector is configured to detect a frequency response of the received electromagnetic waves; and
a controller configured to process the frequency response of the received electromagnetic waves to determine an axial spatial distribution of [[material]] materials within the sample.--

--9. 	The apparatus of claim 1, wherein the controller is configured to:
determine a time-dependent amplitude of the received electromagnetic waves from the measured frequency response;
based on the time-dependent amplitude of the received electromagnetic waves to determine an axial speed of the electromagnetic waves as a function of axial distance from the source; and
determine [[an]] the axial spatial distribution of [[material]] materials within the sample based on the determined axial speed.--

14. 	A tank comprising the apparatus of claim 1, wherein the apparatus is arranged such to determine the spatial distribution of [[material]] materials within the tank along a vertical axis.

15. 	A method of determining the spatial distribution of materials, the method comprising:
emitting electromagnetic waves across a range of frequencies into a sample along an axis;
detecting electromagnetic waves across the range of frequencies emitted by [[the]] a source, wherein the detected electromagnetic waves have interacted with the sample by at least one of: reflection and transmission, and wherein [[the]] a detector is configured to detect a frequency response of the [[received]] detected electromagnetic waves; and
processing the frequency response of the [[received]] detected electromagnetic waves to determine an axial spatial distribution of [[material]] materials within the sample.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayub et al. (US 2019/0265173 A1).
Ayub teaches:
1. 	An apparatus for determining the spatial distribution of materials (e.g., water and oil), the apparatus comprising (See figs. 1-4, reproduced below):
a source (21) of electromagnetic waves (which may be microwaves, Radio Frequency waves, etc.; Par. 0046) across a range of frequencies (Par. 0042: “specific ranges for microwave frequency”), wherein the source (21) is configured to emit electromagnetic waves (microwaves, Radio Frequency waves, etc.) into a sample (5) along an axis (15);
a detector (= Vector Network Analyzer VNA 34; Par. 0033) configured to detect the electromagnetic waves across the range of frequencies emitted by the source (21), wherein the detector (VNA 34) is positioned to receive electromagnetic waves after the electromagnetic waves have interacted with the sample (5) by at least one of: reflection and transmission, and wherein the detector (VNA 34) is configured to detect a frequency response of the received electromagnetic waves (Abstract; Pars. 0001, 0006, 0023, 0036, 0040); and
a controller (= a computing system 35) configured to process the frequency response of the received electromagnetic waves to determine an axial spatial distribution of materials within the sample (the spatial distribution of materials being, e.g., a saturation profile of water and oil, as shown in fig. 4 for example).

    PNG
    media_image2.png
    561
    824
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    582
    808
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    576
    834
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    357
    894
    media_image5.png
    Greyscale

2. 	The apparatus of claim 1, wherein the source (21) and detector (34) form part of a vector network analyzer (VNA 34; as shown in fig. 3 for example).

3. 	The apparatus of claim 1, wherein the detector (34) is configured to receive electromagnetic waves which have interacted with the sample (5) at least 10cm away from the source (so as to have a 1” resolution of the saturation profile which is wider than 10cm, as shown in fig. 4, for example).

4. 	The apparatus of claim 1, wherein the detector (34) comprises a reflection sensor and a transmission sensor (as the frequency of the received the electromagnetic waves can be determined based on its reflection/transmission coefficient; Pars. 0001, 0006, 0023, 0025, 0032).

5. 	The apparatus of claim 1, wherein the range of frequencies spans frequencies between 2Mhz and 6GHz (Par. 0042).

6. 	The apparatus of claim 1, wherein a ratio of the highest frequency to the lowest frequency in the range of frequencies is greater than 1000 (Par. 0042).

7. 	The apparatus of claim 1, wherein the apparatus comprises a waveguide (24, 11-14) comprising two aligned conductors (24 and 11-14) configured to support Transverse Electro-Magnetic modes within the waveguide (24, 11-14).

15 (essentially equivalent to claim 1).
A method of determining the spatial distribution of materials (e.g., wate and oil), the method comprising:
emitting electromagnetic waves (which may be microwaves, Radio Frequency waves, etc.; Par. 0046) across a range of frequencies (Par. 0042: “specific ranges for microwave frequency”) into a sample (5) along an axis (15);
detecting electromagnetic waves across the range of frequencies emitted by a source (21), wherein the detected electromagnetic waves have interacted with the sample (5) by at least one of: reflection and transmission, and wherein a detector (= Vector Network Analyzer VNA 34) is configured to detect a frequency response of the detected electromagnetic waves (Abstract; Pars. 0001, 0006, 0023, 0036, 0040); and
processing the frequency response of the detected electromagnetic waves (by using a computing 35) to determine an axial spatial distribution of materials within the sample (the spatial distribution of materials being, e.g., a saturation profile of water and oil, as shown in fig. 4 for example).

16. 	The method according to claim 15, wherein the sample (5) comprises a liquid permeable solid matrix 5 (which may include a porous core 5 of a reservoir formation comprised of porous rock; Par. 0007), and wherein the method comprises:
fully saturating the matrix (5) with a first fluid (e.g., oil) and recording a first-fluid frequency response of the received electromagnetic waves (before performing a coreflooding of the core 5; Par. 0004: “During flooding, fluid, such as water, is injected into a core saturated with oil extracted from the reservoir”);
introducing a second fluid (e.g., water) into the matrix (to perform the coreflooding) and recording an intermediate frequency response of the received electromagnetic waves (during the coreflooding of the core 5);
determining the axial spatial saturation of the second fluid (e.g., water) within the matrix (5) based on a comparison between the first-fluid frequency response and the intermediate frequency response (so as to determine a water-oil saturation profile shown in fig. 4 for example; Abstract; Pars. 0001, 0006, 0023, 0036, 0040).
17. 	The method according to claim 15, wherein the method comprises pumping fluid (e.g., water) through the sample 5 (to perform the coreflooding).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayub et al.
19. 	Ayub teaches the method according to claim 15, wherein the method comprises pumping 
Ayub is silent about:  the fluid being saline fluid…and the concentration profiles being salinity concentration profiles.
However, it appears the fluid may be any kind of fluid (water is just an example of such fluid, as disclosed by Ayub).  Furthermore, saline fluid such as seawater is abundant and readily available as needed for an oil exploration at sea. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the fluid be a saline fluid, such as seawater, in order to perform the coreflooding to be closer to an actual oil exploration at sea (where such exploration may use seawater).  It would also have been obvious to have the concentration profiles be salinity concentration profiles instead of the concentration profiles of seawater in the sample 5 (and vice versa), since salinity concentration profiles are directly related to concentration profiles of seawater (and vice versa).

20. 	Ayub teaches the method according to claim 15, wherein the sample (5) comprises porous rock (Par. 0007: “The target may include a core of a reservoir formation comprised of porous rock”).
Ayub is silent about:  the porous rock comprising foam.
However, as disclosed by Ayub (Par. 0007), it appears that the sample (5) may not be limited to just porous rock but may include other material(s) different than porous rock.  Furthermore, it appears that porous rock may be soft and comprise foam (or any other porous materials therein).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the porous rock comprise foam, since it appears that the sample (5) may not be limited to just porous rock but may include other material(s) different than porous rock.  Furthermore, it appears that porous rock may be soft and comprise foam (or any other porous materials therein).  The same principle of Ayub teaching appears applicable to all kinds of porous sample (5), for determining spatial distribution of materials therein.

Allowable Subject Matter
Claims 8-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 8, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  ”wherein the apparatus comprises an elongate tubular conducting channel, and a central elongate conducting electrode aligned within the channel such that the channel and the electrode comprises a waveguide for transverse electromagnetic modes.”
(Claims 10-13 are dependent on claim 8.) 

With respect to claim 9, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the controller is configured to: determine a time-dependent amplitude of the received electromagnetic waves from the measured frequency response; based on the time-dependent amplitude of the received electromagnetic waves to determine an axial speed of the electromagnetic waves as a function of axial distance from the source; and determine an axial spatial distribution of materials within the sample based on the determined axial speed.”

With respect to claim 14, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the apparatus is arranged such to determine the spatial distribution of materials within the tank along a vertical axis.”

With respect to claim 18, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the method comprises pumping fluid comprising nanoparticles through the sample.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 3, 2022